COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00460-CR


ALLEN F. CALTON                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Allen F. Calton filed a premature notice of appeal on September

16, 2013, complaining of an anticipated denial of his postconviction motion for

forensic DNA testing. We sent Appellant a letter in early October notifying him of

our concern that we lack jurisdiction over this appeal because the trial court has

not entered any appealable orders and stating that this appeal would be subject

      1
       See Tex. R. App. P. 47.4.
to dismissal unless, within ten days of receiving our letter, a party provided this

court with grounds for continuing the appeal. 2 We received no response.

       Almost five months after Appellant filed his notice of appeal, the trial court

has yet to rule on his motion. Accordingly, we dismiss this appeal for want of

jurisdiction. 3

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 13, 2014




       2
        See McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.—Waco 2002, no
pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no
pet.); see also Blanchette v. State, No. 02-02-00381-CR, 2003 WL 22026604, at
*1 (Tex. App.—Fort Worth Aug. 29, 2003, no pet.) (mem. op.) (not designated for
publication) (dismissing appeal for want of jurisdiction when order denying
postconviction motion for DNA testing did not exist).
       3
        See Tex. R. App. P. 43.2(f).



                                          2